Citation Nr: 1736788	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  15-12 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a cold injury to the left lower leg and foot, including nerve damage.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel






INTRODUCTION

The Veteran had a period of active service from July 1953 to July 1957. He served in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran has requested that his case be advanced on the docket due to age. The motion to advance the case on the docket is granted. Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA treatment records but otherwise documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a current VA examination regarding the residuals of a cold injury to the left lower leg and foot, including nerve damage.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). The RO did not provide the Veteran with an examination for residuals of a cold injury, including nerve damage. Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

In this case, the Veteran has alleged that he suffered from a cold injury to the left leg and foot while on active service. An April 2015 VA outpatient treatment record notes a diagnosis of bilateral peripheral neuropathy. Additionally, in September 2010, the Veteran's private provider indicated that the reported symptoms were consistent with a cold injury. Thus, there is evidence of an in-service event, a current disability has been established, and the private medical evidence indicates that the two may be associated.  Therefore, remand is thus required for an examination to determine the etiology of any currently diagnosed left lower leg and/or foot disorder.

Accordingly, the case is REMANDED for the following actions:

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. 
§ 20.900 (c).

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of residuals of cold injury to his left lower leg and foot, including nerve damage. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of the frostbite incident that occurred during service.

The examiner is asked to respond to the following:

(a) Does the Veteran have a currently diagnosed left leg and/or foot disability?  If bilateral peripheral neuropathy is not diagnosed, please address the 2015 VA record providing that diagnosis.

(b) For each currently diagnosed left leg and/or foot disability, is it at least as likely as not (50 percent or greater probability) that such disability is related to the Veteran's active service, to include the reported cold injury therein?

The examiner must assume the in-service cold injury occurred as described by the Veteran. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



